El Juez Asociado Senos. Wole,
emitió la opinión del tribunal.
El apelante alega que la Ley de 1924 prohibiendo por-tar armas es anticonstitucional. Algunas de las cuestiones levantadas ban sido ya resueltas en los casos de El Pueblo v. Vadi, 34 D.P.R. 562 y El Pueblo v. Acevedo, 34 D.P.R. 460.
La principal cuestión nueva levantada es que la Constitución de los Estados Unidos concede a los ciudadanos el derecho de portar armas, y que el Congreso, al concederle poderes a la Legislatura, no la autorizó a aprobar leyes prohibiendo portar armas. En los Estados Unidos, generalmente lo que se prohibe es portar armas ocultamente.
Se ha resuelto que la Constitución de los Estados Unidos como tal, no está en vigor en Puerto Rico. En cambio, te-nemos un Acta Orgánica en la cual se mencionan ciertas prohibiciones, pero la misma no contiene disposición alguna que impida que se apruebe una ley prohibiendo portar ar- > mas peligrosas. Desde el 1905, cuando se aprobó la pri-mera ley de portar armas, siempre se ha entendido que Puerto Rico, no estando dentro de la prohibición constitu-cional a que hemos hecho referencia, podía aprobar una ley prohibiendo el uso de tales armas peligrosas.
En cuanto a la cuestión de que el Congreso no podía autorizar a Puerto Rico a aprobar tal ley, estamos muy cqnvencidos de que a Puerto Rico se le han conferido ple-nos poderes legislativos, y que dentro de tal concesión tiene *250todos los poderes de policía razonablemente imaginables, in-cluyendo el derecho de prohibir el portar armas peligrosas.
Ann suponiendo que la disposición constitucional invo-cada fuera aplicable a Puerto Rico, dudamos que este acu-sado pudiera ampararse en ella. El fué sentenciado por portar una manopla. Tenemos dudas sobre si tal arma es-tuvo jamás en la mente de los redactores de la Constitución cuando dispusieron que no se coartaría a los ciudadanos el derecho de portar armas. Las manoplas no son distintiva-mente las armas usadas por los ciudadanos que la Consti-tución deseaba proteger. De modo que quizás la ley, aún siendo insostenible en otros particulares, pudiera sostenerse cuando se trata de manoplas.
No hallamos que se haya cometido error en la aprecia-ción de la prueba, y la sentencia apelada debe ser confir-mada.